Case 6:20-cv-00812-ADA Document 50-8 Filed 04/30/21 Page 1 of 3




                       Exhibit F
4/16/2021                Case 6:20-cv-00812-ADA
                                        800 Franklin AveDocument
                                                        #301, Waco, TX50-8
                                                                       76701 toFiled   04/30/21
                                                                                IBM - Building         Page
                                                                                               045 - Google   2 of 3
                                                                                                            Maps


                                    800 Franklin Ave #301, Waco, TX 76701 to IBM - Drive 93.6 miles, 1 hr 44 min
                                    Building 045


   800 Franklin Ave #301
   Waco, TX 76701

   Get on I-35 S from S 6th St
                                                                  4 min (0.9 mi)
            1.     Head northeast on Franklin Ave toward S 8th St
                                                                         0.2 mi
            2.     Turn right onto S 6th St
                  Pass by McAlister's Deli (on the left in 0.5 mi)
                                                                         0.6 mi
            3.     Turn right onto N Interstate 35 Frontage Rd/S Jack
                   Kultgen Expy/J H Kultgen Expy
                                                                          331 ft
            4.     Use the left lane to take the ramp onto I-35 S
                                                                          282 ft


   Follow I-35 S to Mopac Service Rd in Austin. Take the FM
   1325 S exit from TX-1 Loop S
                                                           1 hr 18 min (90.4 mi)
            5.     Merge onto I-35 S
                                                                        41.5 mi
            6.     Keep left to stay on I-35 S
                                                                         0.3 mi
            7.     Keep left at the fork to stay on I-35 S
                                                                        42.2 mi
            8.     Use the right lane to take exit 250 for TX-45 Toll
                   toward TX-1 Toll
                  Toll road
                                                                         0.5 mi
            9.     Keep right at the fork, follow signs for TX-45
                   W/Texas 1 and merge onto TX-45 W/TX-45 Toll
                  Toll road
                                                                         1.2 mi
            10.     Use the right 2 lanes to take the TX-1 Toll S exit
                  Toll road
                                                                         0.9 mi
            11.     Continue onto TX-1 Loop S
                  Toll road
                                                                         1.0 mi
            12.     Keep left at the fork to stay on TX-1 Loop S
                  Toll road
                                                                         2.8 mi


https://www.google.com/maps/dir/800+Franklin+Ave+%23301,+Waco,+TX+76701/IBM+-+Building+045,+11400+Burnet+Rd,+Austin,+TX+78758/@30.…   1/2
4/16/2021              Case 6:20-cv-00812-ADA
                                      800 Franklin AveDocument
                                                      #301, Waco, TX50-8
                                                                     76701 toFiled   04/30/21
                                                                              IBM - Building         Page
                                                                                             045 - Google   3 of 3
                                                                                                          Maps

            13.   Take the FM 1325 S exit toward Burnet Rd/Duval
                  Rd
                                                                    0.2 mi


   Take Duval Rd and Burnet Rd to your destination
                                                            7 min (2.2 mi)
            14.   Merge onto Mopac Service Rd
                                                                    0.2 mi
            15.   Use the 2nd from the right lane to take the ramp
                  to Burnet Rd/Duval Rd
                                                                    0.4 mi
            16.   Keep right at the fork, follow signs for Farm to
                  Market Rd 1325 S/Burnet Road/Duval Road and
                  merge onto Farm to Market Rd 1325 S/Mopac
                  Service Rd
                                                                    0.2 mi
            17.   Use the left 2 lanes to turn left onto Duval Rd
                                                                    0.3 mi
            18.   Duval Rd turns slightly right and becomes Burnet
                  Rd
                                                                    0.7 mi
            19.   Turn right onto Kramer Ln
                                                                    486 ft
            20.   Turn left onto Alterra Pkwy
                                                                    0.1 mi
            21.   Turn right
                                                                    0.2 mi



   IBM - Building 045
   11400 Burnet Rd, Austin, TX 78758



   These directions are for planning purposes only.
   You may nd that construction projects, tra c,
   weather, or other events may cause conditions to
   differ from the map results, and you should plan
   your route accordingly. You must obey all signs or
   notices regarding your route.




https://www.google.com/maps/dir/800+Franklin+Ave+%23301,+Waco,+TX+76701/IBM+-+Building+045,+11400+Burnet+Rd,+Austin,+TX+78758/@30.…   2/2
